DETAILED ACTION
This action is in response to the amendment filed on 5/23/2022.
Claims 1-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-19 are within the four statutory categories. Claims 1-15 & 18-19 are drawn to a method for inferring a justification for a further medical test, which is within the four statutory categories (i.e. process). Claim 16 is drawn to a computer program product for inferring a justification for a further medical test, which is within the four statutory categories (i.e. manufacture). Claim 17 is drawn to a system for inferring a justification for a further medical test, which is within the four statutory categories (i.e. machine). 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method for inferring a justification for performing a further medical test, comprising:
calculating, via a processor, a first value of confidence of medical decision by comparing actual data from of a subject with corresponding data of subjects from a reference database, and
if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision, the following steps are performed:
simulating, via said processor, at least one value indicative of one medical condition for the further medical test for producing at least one simulated value of the further medical test representing possible outcome from the further medical test for the subject, and wherein said at least one value represents typical value for said medical condition and are received from a reference database or from a medical journal comprising data of other subjects, and
augmenting, via said processor, the data of the subject with said at least one simulated value for forming augmented data of the subject comprising said actual data of the subject and said at least one simulated value, 
calculating, via said processor, a second value of confidence of medical decision by comparing said augmented data of the subject with corresponding data of subjects from the reference database, and
justifying a need of performing said further medical test if the second value of confidence is at least as high as a second cutoff, otherwise performing of the test is not justified.

The underlined limitations above, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions — in this case calculating values of confidence, simulating and augmenting data, and justifying a need for a further medical test are reasonably interpreted as an evaluation) or using a pen and paper, but for the recitation of generic computer components (i.e. the processor), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 16-17 are identical as the abstract idea for claims 1-15 & 18-19, because the only difference between claims 1 & 16-17 is that claim 1 recites a method, claim 16 recites a computer program product, and Claim 17 recites a system and its associated structure. 
Dependent claims 2-15 & 18-19 include other limitations, for example claims 2 recites indicating a further test is required, claims 3-4 recites using a probabilistic measure to define the value of confidence, claim 5 recites using a disease-state index to define a value of confidence, claims 6-8 recite types of patient data, claims 9-10 recite correcting a simulated value, claim 11 recites the type of further medical test, claims 12-14 recite the confidence value, claim 15 recites the cutoff values, claim 18 recites performing the method of two conditions, and Claim 19 recites a medical condition, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04. Hence dependent claims 2-15 & 18-19 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, & 16-17

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 recites: A method for inferring a justification for performing a further medical test, comprising:
calculating, via a processor, a first value of confidence of medical decision by comparing actual data from of a subject with corresponding data of subjects from a reference database, and
if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision, the following steps are performed:
simulating, via said processor, at least one value indicative of one medical condition for the further medical test for producing at least one simulated value of the further medical test representing possible outcome from the further medical test for the subject, and wherein said at least one value represents typical value for said medical condition and are received from a reference database or from a medical journal comprising data of other subjects, and
augmenting, via said processor, the data of the subject with said at least one simulated value for forming augmented data of the subject comprising said actual data of the subject and said at least one simulated value, 
calculating, via said processor, a second value of confidence of medical decision by comparing said augmented data of the subject with corresponding data of subjects from the reference database, and
justifying a need of performing said further medical test if the second value of confidence is at least as high as a second cutoff, otherwise performing of the test is not justified.

Regarding the additional limitations of the processor, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Additionally, dependent claims 2-15 & 18-19 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent claims 1 & 16-17, and hence also do not integrate the aforementioned abstract idea into a practical application.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Claims 1-19 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-15 & 18-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 & 16-17, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection on page 11 in regards to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments on pages 11-15 regarding claims 1-19 being rejected under 35 USC § 103(a) have been fully considered and are persuasive. The 103 rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3626